Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 5, 2018

                                      No. 04-17-00637-CV

                     MELLENBRUCH FAMILY PARTNERSHIP, LP,
                                  Appellant

                                                v.

Annette Louise Klattenhoff KENNEMER, Naomi Klattenhoff Peters, William Young, Carolyn
                        Young, Carla Schreiber & Carl W. Matteck,
                                       Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-03-00029-CVL
                          Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        On August 29, 2018, this court issued a memorandum opinion affirming the trial court’s
judgment on the deed construction, adverse possession, and trespass-to-try-title questions, but
reversing the award of attorney’s fees.
        On October 1, 2018, the parties filed an “Agreement and Stipulation” that
unconditionally waived and abandoned all parties’ rights to any further appellate review by this
court or the Supreme Court of Texas. See TEX. R. APP. P. 49.1, 49.7, 53.1.
         The parties note that their agreement “will allow this Court to promptly issue its Mandate
to the trial court below.”
        We construe the “Agreement and Stipulation” to include an agreed motion for this court
to issue its mandate immediately. See id. R. 18.1(c).
      The parties’ agreed motion is GRANTED; we direct the clerk of this court to issue the
mandate immediately. See id. R. 18.1.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court